UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest reported): March 23, 2009 (March 23, VICTORY ENERGY CORPORATION (Exact name of registrant as specified in its charter) NEVADA 002-76219-NY 87-0564472 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) I.D. Number) 2677 North Main Street, Suite 360, Santa Ana, California 92705 (Address of principal executive offices) (714) 480-0305 (Registrant’s telephone number) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2.) o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CF$ 240.13e-4(c)) Item 4.01 Changes in Registrant's Certifying Accountant The Registrant terminated John Kinross-Kennedy, Certified Public Accountant (“Mr.
